DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statements (IDS) submitted on 7/17/19 and 7/29/19 have been considered by the examiner.
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-3, 6-7, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 109144987) in view of Son (US 2018/0129893).
 	With respect to claim 1, Wang discloses a method for determining a system state (voltage amplitude and phase angle) of a power system using a convolutional neural network (Figure 1), the method comprising: converting power grid topology data (Fig. 1 input) corresponding to a power system into a power system matrix representation input; applying the power system matrix representation input to a plurality of convolutional layers (Fig. 1 convolutional layers ) of a deep (deep neural network) convolutional neural network (CNN) and generating a respective one or more voltage vectors representing a system state (at least voltage amplitude and phase angle) of the power system. Wang remains silent as to generating one or more feature maps.
 	Son teaches a method using a convolutional neural network (Fig. 2 200), the method comprising: converting data (Fig. 2 204) corresponding to a power system into a matrix representation input; applying the matrix representation input to a plurality of convolutional layers (Fig. 2 201,202) of a deep convolutional neural network (CNN) structure in a sequential manner to generate one or more feature maps (Fig. 3 303); and applying the one or more feature maps to a fully connected layer (FCL) (Fig. 2 fully-connected layer) operation for generating the output. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement a method for determining a system state of a power system using a convolutional neural network, the method comprising: converting power grid topology data corresponding to a power system into a power system matrix representation input; applying the power system matrix representation input to a plurality of convolutional layers of a deep convolutional neural network (CNN) structure in a sequential manner to generate one or more feature maps; and applying the one or more feature maps to a fully connected layer (FCL) operation for generating a respective one or more voltage vectors representing a system state of the power system. The reason for doing so was to reduce the resources required and make the method implementable in real time. 	With respect to claim 2, Wang in view of Son make obvious the method of claim 1 wherein the one or more feature maps are generated from feature elements extracted from the power system matrix representation input using a respective number of convolution kernels (Son paragraph 78).  	With respect to claim 3, Wang in view of Son make obvious the method of claim 1 wherein the one or more voltage vectors includes a bus voltage angle vector (Wang phase angle) and a bus voltage magnitude (Wang voltage magnitude) vector.  	With respect to claim 6, Wang in view of Son make obvious the method of claim 1 comprising de-linearizing the one or more feature maps via an application of an activation function (Son paragraph 108).  	With respect to claim 7, Wang in view of Son make obvious the method for claim 1 wherein the deep CNN structure is initially generated by establishing a mapping (mapping relationship between the pz(z) and pr(x)) between previously known power system control variables and associated system state variables. 
 	With respect to claims 15-17 and 20, Wang in view of Son make obvious a non-transitory computer readable medium as set forth above. See claims 1-3 and 7, respectively, for additional details.

 	Claim 5, 8-10, 12-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 109144987) in view of Son (US 2018/0129893) and further in view of Shi (US 2020/0119556).
 	With respect to claim 5, Wang in view of Son make obvious the method of claim 3 as set forth above and remain silent as to calculating a security index. 
  	Shi discloses it was known at the time of filing of the invention to calculate a security index value (paragraph 4) that is used to evaluate an operation status of the power system. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement utilizing the bus voltage angle vector and the bus voltage magnitude vector to calculate a security index value that is used to evaluate an operation status of the power system, in order to understand the operation risks if a contingency occurs (Shi paragraph 4).
 	With respect to claim 8, Wang in view of Son make obvious a system for determining a system state of a power system using a convolutional neural network, as set forth above in claim 1. Wang remains silent as to implementing a power grid flow assessment. 
 	Shi discloses a system comprising: a power grid flow (paragraph 57) assessment (PGFA) entity. It would have bene obvious to one of ordinary skill in the art at the time of filing of the invention to implement a system comprising: a power grid flow assessment (PGFA) entity comprising at least one processor and memory; and a deep convolution neural network (CNN) engine stored in the memory and when executed by the at least one processor is configured for converting power grid topology data corresponding to a power system into a power system matrix representation input, applying the power system matrix representation input to a plurality of convolutional layers of a deep CNN structure in a sequential manner to generate one or more feature maps, and applying the one or more feature maps to a fully connected layer (FCL) operation for generating a respective one or more voltage vectors representing a system state of the power system, in order to provide coordinated voltage control. 
 	With respect to claims 9-10 and 12-14, Wang in view of Son and Shi make obvious the system as set forth above. See claims 2-3 and 5-7, respectively, for additional details.
 	With respect to claim 19, Wang in view of Son and Shi make obvious the non-transitory computer readable medium as set forth above. See claim 5 for additional details.
Allowable Subject Matter
 	Claims 4, 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
 	With respect to claim 4, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein the bus voltage angle vector and the bus voltage magnitude vector are generated using separate deep CNN structures.  	Claims 11 and 18 are indicated as possessing allowable subject matter primarily for the same reasons as claim 4 above.
	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zeng (CN 107391852) discloses a deep neural network. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839